Citation Nr: 0832542	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation and/or to 
the sun.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO denied the 
veteran's claims for service connection.  In March 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2005.  The RO issued 
supplemental SOCs (SSOCs) in February and June 2007. 

In March 2008, the veteran testified during a videoconference 
Board hearing before the undersigned Acting Veterans Law 
Judge at the RO; a transcript of the hearing is of record.  

The Board's decision on the bilateral hearing loss, tinnitus 
and colon cancer claims is set forth below.  The issue of 
service connection for skin cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While in service, the veteran likely had significant 
noise exposure while serving as a seaman during the World War 
II.  

3.  The veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding as to whether the 
veteran's current bilateral hearing loss disability is 
related to service.  

4.  The June 2007 VA examination report reflects the 
veteran's complaints of tinnitus, and the overall record 
tends to support a finding as to whether the veteran's 
current bilateral tinnitus is related to service.

5.  Although the veteran has been diagnosed with colon 
cancer, a radiogenic disease, there is no evidence showing 
that he was exposed to ionizing radiation in service, or that 
it was present in service, or for many years thereafter, and 
there is no medical evidence of a nexus between colon cancer 
and service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  The criteria of service connection for colon cancer, to 
include as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition of the claims for service 
connection for bilateral hearing loss and for tinnitus, the 
Board finds that all notification and development actions 
needed to fairly adjudicate these claims has been 
accomplished.  

Regarding the claim for service connection for colon cancer, 
a post-rating letter dated in September 2005 provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the underlying claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any evidence that is relevant to 
the claims (consistent with the version of 38 C.F.R. § 3.159 
then in effect).  Thereafter, a February 2007 post-rating 
letter notified the appellant regarding the assignment of 
disability ratings and effective dates, as well as the type 
of information that impacts these determinations, consistent 
with Dingess/Hartman.  

After the issuance of each notice described above, and 
opportunity for the appellant to respond, the SSOCs issued in 
February and June 2007 reflect readjudication of the claim.  
Hence, although the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
available service personnel and treatment records, post-
service private and VA medical records, and a report of VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the March 2008 Board 
hearing as well as various documents and written statements 
submitted by the appellant and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the underlying service connection 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

A.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

During his hearing testimony and in various statements, the 
veteran asserted that his current bilateral hearing loss and 
tinnitus are the result of noise exposure while serving 
aboard ship during World War II, indicating that he was on a 
40-mm pump anti-aircraft gun and along side were 8-inch 
turret and 5-inch guns.
 
Service medical records reflect no complaints or findings of 
hearing loss and/or tinnitus.  Although the veteran was not 
specifically diagnosed with hearing loss of either ear in 
active service, the Board notes that the absence of in-
service evidence of hearing loss is not fatal to the claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
38 C.F.R. § 3.385, as noted above), and a medically sound 
basis for attributing such disability to service, may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board notes that the veteran underwent private audiological 
evaluation in July 2001.  During the July 2001 evaluation, 
the veteran reported that he spent 3 1/2 years in the navy with 
some history of acoustic trauma.  He was noted to have 
hearing loss and tinnitus.  Audiogram showed bilateral high 
frequency loss, presbycusis and acoustic trauma, but 
excellent discrimination.  He was noted to be a borderline 
candidate for amplification.  

During a May 2007 VA audiology examination, the veteran 
reported a history of intermittent hazardous noise exposure 
while serving on a heavy cruiser, where he was routinely 
exposed to large guns and weapons.  After World War II, he 
worked as a cabinetmaker and for an overhead door company for 
38 years.  The veteran also indicated that he works with 
woodworking equipment and hunts as hobbies.  He currently 
wears binaural hearing aids and complained of constant, 
bilateral tinnitus.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
70
70
LEFT
20
15
25
55
65

The veteran's speech recognition score using the Maryland CNC 
Word List was 86 percent in the right ear and 94 percent in 
the left ear.  The diagnosis was mild-to-severe, sloping 
sensorineural hearing loss beginning at 1500 Hertz in the 
right ear and moderate-to-severe, high frequency 
sensorineural hearing loss beginning at 3000 Hertz in the 
left ear.  Tinnitus was matched at 8000 Hertz at 10 decibels 
in the right ear.  After reviewing the veteran's claims file, 
the examiner noted that the lack of hearing/tinnitus related 
information while on active duty limits any opinion on the 
matter of service-related hearing loss/tinnitus.  In the 61 
years that have passed since his active duty, the examiner 
added that it is likely that civilian noise exposure and 
presbycusis is responsible for a large portion of the 
veteran's current hearing loss/tinnitus.  The examiner 
concluded that he was unable to form an opinion without mere 
speculation in this matter.  

Both the July 2001 private and May 2007 audiometric testing 
results clearly establish hearing loss disability in each ear 
as defined in 38 C.F.R. § 3.385 and the presence of tinnitus.  
The question remains, however, as to whether there exists a 
medical nexus between such bilateral hearing loss and 
tinnitus and service.

In this appeal, the veteran has alleged that he had in-
service noise exposure, the "injury" to which his 
disabilities relate.  While his service treatment records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Board notes that 
the veteran's service personnel records confirm that the 
ships which he served on participated in the bombardment and 
initial invasion of the French Coast in June of 1944, in the 
invasion of Southern France in January 1945, in strikes 
against enemy installations and shipping of the Okinawa Group 
between April and June 1945, and in operations against and 
surface bombardment of the mainland of Japan in July and 
August 1945.

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. 
Court of Appeals for Veterans Claims (Court) determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  Considering the circumstances of 
the veteran's service, he was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.  In addition, the veteran is competent to 
assert the occurrence of in-service injury.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 
U.S.C.A. § 1154.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the veteran's assertions of in-
service noise exposure as credible.  The Board also finds 
that the record presents an objective basis for attributing 
the veteran's current hearing loss and tinnitus to service.

While there is no competent opinion of record explicitly 
relating the veteran's current bilateral hearing loss and 
tinnitus to service, the Board finds that the opinion 
provided by the VA examiner in May 2007 does not preclude 
service connection for either disability.  The VA examiner 
indicated that a determination regarding whether hearing 
loss/tinnitus was incurred in service would be speculative.  
He added that it is likely that civilian noise exposure and 
presbycusis is responsible for a large portion of the 
veteran's current hearing loss/tinnitus.  Moreover, there is 
no medical opinion of record specifically attributing all of 
the veteran's current bilateral hearing loss/tinnitus to his 
post-service noise exposure.  For service connection, in-
service noise exposure need not be the only source of 
acoustic trauma; it must only be a contributing source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
veteran's credible assertions of in-service noise exposure 
and that he experienced tinnitus during service and since 
service, the nature of the disabilities, and affording him 
the benefit of the doubt on the question of in-service injury 
and medical nexus, the Board concludes that the criteria for 
service connection for bilateral hearing loss and tinnitus 
are met.

B.  Colon Cancer

The veteran asserts that his colon cancer is due to exposure 
to ionizing radiation in service as result of his ship being 
near either Hiroshima or Nagasaki during July and August 
1945.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Cancer of the colon is among these 
diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi).  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Colon cancer is among the listed diseases (see 
38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, certain circumstances, service in a 
capacity which, if performed as an employee of the Department 
of Energy, would qualify the individual for inclusion as a 
member of the Special Exposure Cohort under section 3621(14) 
of the Energy Employees Occupational Illness Compensation 
Program Act of 2000 (42 38 U.S.C. § 73841(14)).  See 38 
C.F.R. § 3.309(d)(ii).  

The Court has held that the statutory presumption under 38 
U.S.C.A. § 1112(c) applies to forces engaged in official 
duties, but does not apply to visits to either Hiroshima or 
Nagasaki while on leave from duty not related to the 
occupation.  McGuire v. West, 11 Vet. App. 274 (1998).  It 
also does not apply to service more than 10 miles from 
Hiroshima during the occupational period.  Walls v. Brown, 5 
Vet. App. 46 (1993).

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

A June 2002 National Personnel Records Center (NPRC) response 
reflects that there is no evidence that the veteran was 
exposed to radiation during World War II.  An Internet 
article and records from the Navy Historical Center show that 
the USS Quincy was in the waters of Northern Japan in early 
August 1945 and joined the Support Force on August 23, 1945 
and helped occupy Sagami Wan, Japan outside of Tokyo Bay, 
which is 650 miles from Nagasaki and 450 miles from 
Hiroshima.  There is no evidence that the USS Quincy was in 
the area of Nagasaki, when the veteran reported that he went 
ashore, in September 1945.  As such, the veteran did not 
participate in a radiation-risk activity as defined by 
regulation.

The belief of the veteran that exposure to ionizing radiation 
had occurred cannot be accepted as competent evidence of 
actual exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); 38 C.F.R. § 3.159(a) (2007).  Accordingly, the 
presumptive provisions of section 1112(c) and 38 C.F.R. § 
3.309(d) and the special development procedures of 38 C.F.R. 
§ 3.311 simply do not apply to this case.  See generally 
McGuire, 11 Vet. App. 274; Walls, 5 Vet. App. 46.  

The Board has also considered whether service connection may 
be granted on a direct basis.  However, as there is no 
evidence to establish that colon cancer was incurred during 
service, within one year of the veteran's discharge from 
service, or may otherwise be related to service, service 
connection on a direct basis is not warranted.  38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that there are no clinical 
findings, or diagnoses, of colon cancer during service or for 
many years thereafter.  Service treatment records reflect no 
complaints, or findings, of colon cancer.  Neither private 
nor VA treatment records contain a medical opinion linking 
colon cancer to the veteran's service, or show that it was 
manifested to a compensable degree within one year of service 
discharge.  Instead, private hospital records show that the 
veteran was not diagnosed with colon cancer until March 1983, 
more than about 37 years after his discharge from service.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for colon cancer on any basis.

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.
As there is no evidence of radiation exposure during service 
and no medical evidence linking the veteran's colon cancer to 
service, service connection is not warranted, on either a 
presumptive or a direct basis.  As there is a preponderance 
of the evidence against the claim for service connection for 
colon cancer, reasonable doubt may not be resolved in his 
favor.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for colon cancer is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for skin cancer is 
warranted.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Here, the veteran has been diagnosed with skin cancer, which 
he initially claimed was due to exposure to ionizing 
radiation and now asserts is due to sun exposure while 
serving in the South Pacific during World War II.  Even 
though skin cancer is a "radiogenic disease" that may be 
service connected under 38 C.F.R. § 3.311, for the reasons 
noted above, the presumptive provisions of section 1112(c) 
and 38 C.F.R. § 3.309(d) and the special development 
procedures of 38 C.F.R. § 3.311 simply do not apply to this 
case.  

However, the veteran's report of exposure to sun during his 
Pacific combat service is plausible and capable of being 
believed.  His statements are credible and are satisfactory 
lay evidence of exposure to the sun.  Moreover, exposure to 
the sun is consistent with combat service in the Pacific.  
During his hearing, the veteran testified that he had no 
occupational exposure to the sun after his discharge from 
service.  As such, because there is evidence of a current 
disability (skin cancer); evidence of an injury in-service 
(sun exposure); an indication that skin cancer may be related 
to in-service sun exposure; and insufficient evidence to 
decide the claim, the Board finds that a remand is necessary 
to afford the veteran a VA examination to obtain a medical 
opinion in connection with his claim for skin cancer.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
a VA dermatological examination, by an appropriate physician, 
to obtain medical information needed to resolve the claim for 
service connection.  The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in denial of the original claim for 
service connection (as the claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655(a) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The RO should obtain the 
veteran's medical records from the Lebanon, Pennsylvania VA 
Medical Center (VAMC) dated since March 21, 2007.  The Board 
emphasizes that records generated by service department and 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Lebanon VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities. 

The Board notes that it appears that some private treatment 
records may be missing.  During his hearing, the veteran 
testified that a Dr. Rudolph, located in Reading, 
Pennsylvania told him that his skin cancer was due to his 
exposure to the sun during World War II.  He indicated that 
he had been seen by Dr. Rudolph for about 10 to 15 years, but 
that he is no longer being treated by this physician due to 
personal reasons.  No records for this physician are 
associated with the record.  Thus, it appears that there are 
pertinent private medical records which may not have been 
obtained and/or reviewed.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain medical records from any 
private healthcare provider identified by the veteran, which 
are not already in the record.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Lebanon 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran from March 21, 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The VA specifically 
should request that the veteran provide 
authorization to enable VA to obtain any 
outstanding records from Dr. J. W. Buzas 
since October 29, 2002, and from Dr. 
Rudolph, who initially treated the 
veteran for skin cancer. 

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA dermatological 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should specifically 
identify all disability/ies affecting the 
veteran's skin, to include skin cancer.  
With respect to each diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service, to include 
exposure to the sun while serving in 
World War II.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


